Citation Nr: 0726545	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted the veteran service connection and 
assigned an initial rating of 20 percent.

During the pendency of this claim, in a July 2004 statement, 
the veteran raised additional claims of entitlement to 
service connection for peripheral neuropathy, diabetic 
retinopathy, and hypertension, all secondary to service-
connected type II diabetes mellitus.  None of these claims 
have been adjudicated.  These claims are REFERRED to the RO 
for action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated on multiple occasions that he receives 
treatment at the Miami VA Medical Center (VAMC) and at the VA 
outpatient facility in Homestead, Florida.  Although the 
veteran submitted some records from these facilities in July 
2005 and in August 2003, it does not appear that VA has 
attempted to obtain the veteran's complete medical records 
from these facilities.

The veteran has not yet been afforded a VA examination for 
his service-connected type II diabetes mellitus.  The Board 
finds that a VA examination is necessary to determine the 
nature and extent of the veteran's service-connected 
disability, including whether the veteran's type II diabetes 
mellitus requires him to avoid strenuous recreational 
activities and strenuous occupational activities.  See 
Camacho v. Nicholson, No. 05-1394 (U.S. Vet App July 6, 2007) 
(medical evidence of regulation of activities, both 
recreational and occupational, is required under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913).

Accordingly, the case is REMANDED for the following action:

1.  The medical records of the Miami, 
Florida, VAMC should be obtained.  These 
records should be associated with the 
claims file.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

2.  The medical records of the VA 
outpatient facility in Homestead, Florida, 
should be obtained.  These records should 
be associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

3.  Ask the veteran whether he was treated 
for type II diabetes mellitus at any other 
VA facilities or by any private providers.  
These records should be associated with the 
claims file.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

4.  The RO/AMC should schedule the veteran 
for an appropriate VA endocrinology 
examination to ascertain the current 
severity of his diabetes mellitus. To 
facilitate this determination, the claims 
file must be made available to the examiner 
for a review of the veteran's pertinent 
medical history. All necessary diagnostic 
testing and evaluation should be performed.

All clinical manifestations of the diabetes 
mellitus, including symptoms and resulting 
complications, should be indicated. The 
examiner should specifically comment on 
whether the veteran requires insulin, oral 
medication, restricted diet, regulation of 
activity, or hospitalization for hypoglycemic 
reactions or ketoacidosis. The examiner 
should comment, as well, on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


